Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendment filed 6/14/19 and Applicant’s amendment and response filed 8/22/22 are acknowledged and have been entered.

2.  Applicant's election of Group I and species of cell comprising:
RFXANK as the disrupted HLA-II-related gene;
No polynucleotide encoding single chain HLA class II protein;
Single chain HLA-E not linked to a target peptide:
Genetically engineered disruption in the 2m gene;
No one or more recombinant genes capable of encoding a suicide gene product

in Applicant’s amendment and response filed 8/22/22 is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 60-62 and 65-73 read on the elected species.

Upon consideration of the prior art, the species HLA-G, the species of single chain fusion HLA class I protein comprising a target peptide antigen, including covalently linked to the single chain protein, and the HLA class II-related genes RX5, RFXAP, and CIITA are also being included in examination.

Accordingly, claim 74 (non-elected Group II) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 60-73 are presently being examined as they read upon the elected species as well as the species enunciated supra.

3.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.  Claims 60-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation at part “a” “the HLA class II-related gene is selected from the group consisting of regulatory factor X-associated ankyrin-containing protein (SEQ ID NO: 24-27), regulatory factor 5 (SEQ I DNO: 28-31), regulatory factor X associated protein (SEQ ID NO: 32-33), class II transactivator (SEQ ID NO: 34-35). There is insufficient antecedent basis for this limitation in the claim, as the SEQ ID NOs enclosed within individual pairs of parentheses () are a mixture of nucleic acid and protein sequences.  A gene is not a protein.

5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  Claims 60-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al (Nature, 2002, 2: 859-871) in view of van Eggermond et al (Mol. Immunol. 2008, 45: 2920-2928, Khan et al (Nat. Protocol. 4/11, 6(4): 482-501),  Matsunga et al (J. Immunol., 2008, 181: 6635-6643), Borrego et al (J. Exp. Med. 1998, 187(5): 813-818), US 2005/0196404 A1, an admission in the specification at [0025], and admitted prior art/evidentiary references having the GenBank Accession numbers enunciated below.  

Claim Interpretation:
The admission in the instant specification at [0025] is that the sequences of exemplary HLA class II-related genes that regulate the expression of HLA class II molecules can be found in publicly available databases under
SEQ ID NO: 			GenBank Accession Number
24, 25	 (XRANK)		NM_134440.1
26, 27	 (XRANK)		NM_003721.2	
28, 29	 (RFX5)		NM_000449.3
30, 31  (RFX5)		NM_001025603.1
32, 33	 (RFXAP)		NM_000538.3
34, 35  (CIITA)		NM_000246.3.  

The instant specification discloses that the instant application claims priority to US provisional patent application serial No. 61/625,314, filed on 4/17/2012, and is incorporated by reference in the instant application in its entirety [001].  The disclosure in provisional application 61/325,314 at [006] is identical. 

Versions of these said accession numbers pre-dating the filing date of parent provisional application no. 61/625,314 are cited below as admitted prior art/evidentiary references and copies are provided with this Office Action.

Bradley et al teach that human embryonal stem cells (hES cells or ESCs) provide a unique opportunity for the use of genetic manipulation to overcome the immunological problems of tissue allo-transplantation, for example, by creating a universal donor phenotype by genetic modification which has a high level of success in ES cells.  The reference teaches that the obvious candidates for genetic modification, including targeted mutation for disruption thereof, are the genes that encode and control the cell surface expression of MHC class I and class II molecules, for example, genes that control the CIITA (class II trans-activator) proteins or RFX5 (regulatory factor 5), which are both known to be pivotal for the regulation of MHC class II expression, and/or the gene that encodes 2m.  Bradley et al teach that tissues derived from hES cells for therapeutic purposes will be induced to express HLA class II molecules after transplantation if exposed to inflammatory cytokines such as IFN-.  Bradley et al teach that NK cells recognize and are disarmed by the presence of cell-surface MHC class I molecules, but they effectively lyse target cells that have no MHC class I-mediated protection, and that universal donor hES cells without MHC class I would fall into this category of NK cell susceptible cells.  Bradley et al teach that these MHC class I  negative donor cells would be at risk of rejection by NK cell dependent effector mechanisms in the recipient and that protection of hES cells from NK cell lysis is desirable.  Bradley et al teach that all of the approaches outlined in the reference need to be pursued in parallel, but that gene targeting may offer long-term prospects (see entire reference, especially last paragraph on page 866, second to last paragraph on page 867, lines 16-22 of the first paragraph on page 863, first paragraph on page 868, and last paragraph of reference). 

Bradley et al teach but do not exemplify a human ES having a genetically engineered disruption in all copies of the MHC class II related genes CIITA and/or RX5 and in all copies of 2m.  Bradley et al do not teach disruptions in all copies of RFXAP and/or RFXANK in addition or alternative to the other said MHC class II related gene disruptions. Bradley et al do not teach transfection of a polynucleotide sequence encoding a single chain fusion HLA-E or other HLA class I protein such as HLA-G capable of engaging NK inhibitory receptors into said genetically engineered human ES.  Bradley et al do not teach that the cell is a human iPCs or an induced-ESC-DC (an induced dendritic cell, a differentiated cell).

With further regard to the disruption of an HLA Class II-related gene, Van Eggermond et al teach particular genetic disruptions in HLA class II related genes that result in lack of expression of HLA class II molecules as follows.  Van Eggermond et al teach that MHC class II deficiency is recognized by defects in components of the RFX complex (i.e., RFXB/ANK (i.e., RFXANK (regulatory factor X-associated ankyrin-containing protein), RFX5 and RFXAP) or CIITA.  Van Eggermond et al further teach a human cell from a subject with bare lymphocyte syndrome that comprises a homozygous insertion in the 5’-UTR of the gene that encodes RFXAP, resulting in reduced recruitment of RNA polymerase to RFXAP chromatin, gene silencing and resulting lack of MHC class II molecules at the cell surface.  Said reference also teaches human cells from human subjects with bare lymphocyte syndrome belonging to complementation group D comprising mutations within the first exon of RFXAP that results in a frameshift and a truncated RFXAP protein. van Eggermond et al also teach human cells from bare lymphocyte syndrome patients that have defects in RFXB/ANK (i.e., RFX/ANK), RFX5, RFXAP, or MHC2TA (i.e., CIITA).  The cell of a bare lymphocyte syndrome patient does not express HLA class II molecules (see entire reference, especially abstract, introduction and last paragraph of reference).

With regard to the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity, Khan et al teach gene targeting with AAV vectors for introducing a wide variety of different types of mutations into human cells, including hES, with high fidelity and without genotoxicity, these mutations comprising insertions, deletions, point mutations and selectable cassettes.  Khan et al teach that Cre-mediated recombination can remove heterologous sequences, leaving behind the desired mutation (see entire reference, especially abstract, page 2 at the first full paragraph, paragraph spanning pages 3-4). 

With regard to making ESC donor cells devoid of endogenous MHC class I molecules by disrupting all copies of endogenous 2m and introducing an exogenous MHC class I molecule of interest therein, Matsunaga et al teach that unavailability of human embryonic stem cells (ESCs) genetically identical to human patients is a problem in clinical application, and that modification of both copies of the 2m gene is an effective strategy to resolve the problem of HLA class I allele mismatch between human ESCs or induced pluripotent stem cells (iPCs) and the recipients to be treated thereby.  Matsunaga et al teach targeted disruption in the 2m gene followed by introduction of a polynucleotide sequence encoding a single chain class I molecule.  Matsunaga et al further teach in vitro differentiation of ECs to dendritic cells (ES-DCs, differentiated cells) or induced pluripotent stem cells (iPCs) and pharmaceutical composition thereof (see entire reference, especially abstract).  In more detail: 

Matsunaga et al teach that unavailability of human embryonic stem (cells (ESCs, normal karyotype, non-transformed cells) genetically identical to patients (i.e., different human individuals and pertaining to allotransplantation) is a problem in future clinical application of in vitro differentiation of ESCs to dendritic cells (ES-DCs, a differentiated cell).  Matsunaga et al teach targeted disruption in the 2m gene in murine ESCs and selection of resulting 2m-/2m- ESCs (i.e., having disruptions in both 2m genes) followed by introduction of a single chain 2m-class I.  Matsunaga et al teach that this modification is an effective strategy to resolve the problem of HLA class I allele mismatch between human ESCs or induced pluripotent stem cells (iPSCs or iPCs) and the recipients to be treated in terms of not priming CTL reactivity towards the genetically modified induced DCs.  Matsunaga et al teach making human 2m deficient human ESCs or iPCs expressing various types of HLA class I generated by the introduction of various HLA class I genes on the background of a clone of TAP- or 2m-deficient human ESC or IPCs.  Matsunaga et al teach making a human pluripotent stem cell bank comprising such cells with different HLA class I types.  Matsunaga et al teach dendritic cells made by in vitro differentiation of the ESCs to dendritic cells and a pharmaceutical composition thereof (inherently comprising a physiologically compatible buffer) (see entire reference, especially abstract and discussion). 

Borrego et al teach that NK cells can recognize target cells expressing HLA-E molecules on the surface of human cells and that this interaction, mediated through the major CD94/NKG2 inhibitory receptor on NK cells, can inhibit NK cell lysis directed towards the target cells. Borrego et al teach that the HLA-E molecule must have an appropriate peptide in the binding groove in order to mediate this inhibition of NK cell lysis, and further teach pulsing the HLA-E expressing cells with such an appropriate peptide.  Borrego et al exemplify the HLA-E*01033 and cells that express HLA-E.  Borrego et al teach that HLA-A, -B and -C are classical MHC class I molecules, whereas non-classical class I MHC molecules such as HLA-G and HLA-E have limited polymorphism.  Borrego et al teach that HLA-G plays a role in maintenance of material tolerance to a fetus by interacting with inhibitory receptors on NK cells, thereby inhibiting NK cell lysis.  Borrego et al teach that numerous studies show that HLA-G can confer protection from lysis to otherwise sensitive target cells (see entire reference, especially abstract and introduction sections).  
 
US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct that encodes from N-to-C terminus: mature 2m-G4S4 linker-mature HLA-E, and including a version wherein a peptide that is presented by HLA-E and that derives from the leader sequence of HLA class I proteins HLA-A, -B, or -C is indirectly fused thereto (i.e., covalent linkage) via an amino acid peptide linker to the N-terminal end of the construct.  US 2005/0196404 A1 discloses that when this construct is expressed in porcine cells, it is correctly folded and expressed and confers protection against human NK cell mediated killing, whereby the cells may be used to prevent xenograft rejection (i.e., across species such as human recipients versus pig donor cells that do not possess HLA class I -A, -B or -C molecules).  US 2005/0196404 A1 discloses making a human donor cell comprising the single chain HLA-E trimer (fusion construct of HLA-E heavy chain, 2m and peptide) for use in a human recipient for inducing at least partial CTL mediated immunologic tolerance in a recipient human to the said human donor cell.  US 2005/0196404 A1 discloses that HLA-A, -B and/or -C molecules can activate allo-CTLs (i.e., CTLs from other non-identical human individuals).  US 2005/0196404 A1 discloses that in humans, the ligands for the inhibitory receptors KIRs for CD94/NKG2 inhibitory receptors on NK cells is the nonclassical class I antigen HLA-E.  US 2005/0196404 A1 discloses a kit comprising the polynucleotide sequence encoding the single chain construct (see entire reference, especially abstract, Figure 1, [0009], [0010], [0017], [0020], [0025], and claims).

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made an isolated genetically modified human embryonal stem cell (hES cell) that is modified to disrupt all copies of MHC class I and MHC class II genes as per the teaching of Bradley et al, wherein the cells comprise disruptions in all copies of the MHC class II related genes CIITA, and/or RFXAP, and/or RX5 and/or RFXANK (regulatory factor X-associated ankyrin-containing protein) as taught by Van Eggermond et al and/or Bradley et al, further comprise targeted disruptions in both copies of the 2m genes and an exogenously introduced single chain class I molecule as is taught by Matsunaga et al, wherein the introduced single chain MHC class I is a single chain HLA-E either with an antigenic peptide or without the covalently attached peptide (the latter being capable of peptide receptive with peptide pulsing) as taught by US 2005/0196404 A1. It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have targeted these said MHC class II related genes having the sequences shown in the admitted prior art/evidentiary references enunciated above that are identical to those recited in the instant claims.

One of ordinary skill in the art would have been motivated to do this in order to make a genetically modified human donor ES that does not express endogenous class I or class II HLA molecules, but does express HLA-E that is protected against NK cell lysis, and with a reasonable expectation of success, as Khan et al teach the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity, and considering that the sequences of the said MHC class II related genes were known in the art before the time the instant invention was made.

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made an isolated human iPCs or an induced ES-DC (i.e., ESC-DC, an induced dendritic cell, a differentiated cell) as taught by Matsunaga et al that is genetically modified as enunciated above.

One of ordinary skill in the art would have been motivated to do this in the case of ES-DCs in order to make a donor cell pharmaceutical composition, as Matsunaga et al teach that differentiated ECs are useful in a pharmaceutical composition, and with a reasonable expectation of success, as Matsunaga et al teach that such DCs can be differentiated in vitro from ES, while Khan et al teach the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity.  In the case of iPCs, they are a source of pluripotent stem cells, as taught by Matsunaga et al. One of ordinary skill in the art would have been motivated to do this in the case of ES-DCs in order to make an induced pluripotent cell that does not require stem cell isolation.

It would also have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made an isolated genetically modified human embryonal stem cell that has targeted disruptions of both copies of 2m, disruption in all copies of one or more of the said HLA class II related genes and to have introduced a single chain construct of HLA-G.

One of ordinary skill in the art would have been motivated to do this in order to make genetically modified human donor ES that does not express endogenous class I or class II HLA molecules, but does express HLA-G that is protected against NK cell lysis, and with a reasonable expectation of success, as Khan et al teach the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity, while Borrego et al teach that HLA-G can confer protection from NK lysis to otherwise sensitive target cells.

Instant dependent claim 70 is included in this rejection because ESCs are pluripotent stem cells, as is evidenced by Library of Congress (2022, pages 1/6-6/6, see especially section “Embryonic stem cells”).  Instant claims 69 and 70 are also included in this rejection because the 2m and HLA-E are mature, i.e., lacking a leader sequence.  

Instant claims 71 and 72 are included in this rejection because the Matsunaga et al teach differentiated DCs derived from the 2m-disrupted ESCs.

In addition, although US 2005/0196404 A1 does not disclose using a suitable pharmaceutical carrier in particular for suspending cells to be administered, it does disclose that examples of suitable pharmaceutical carriers are well known in the art and include phosphate buffered saline (PBS) solutions (e.g., at [0024]).  As the human cells of the combined references must be formulated in some solution that is physiologically compatible in order to administer them to a human recipient, and since it is well known in the art that physiologically compatible saline (phosphate buffered saline) solutions can be made, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have placed the cells of the combined references into PBS compatible with administration to a human for administration to a human recipient, and with a reasonable expectation of success.

7.  Claims 60-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley et al (Nature, 2002, 2: 859-871) in view of van Eggermond et al (Mol. Immunol. 2008, 45: 2920-2928, Khan et al (Nat. Protocol. 4/11, 6(4): 482-501),  Matsunga et al (J. Immunol., 2008, 181: 6635-6643), Borrego et al (J. Exp. Med. 1998, 187(5): 813-818), US 2005/0196404 A1, Munz et al (J. Repr. Immunol., 1999, 43: 139-155), WO 2007091078 A2, an admission in the specification at [0025], and admitted prior art/evidentiary references having the GenBank Accession numbers enunciated above (at item #6 in this Office Action).  

The teachings and combination of the art references with the exception of WO  2007091078 A2 and Munz et al have been enunciated above at item #6 of this Office Action, as have been claim interpretation, admission in the specification at [0025], and admitted prior art/evidentiary references, and will not be repeated herein.

Although US 2005/0196404 A1 of the combined art references discloses making a single chain HLA-E fusion construct of HLA-E, and including a version wherein a peptide that is presented by HLA-E is covalently linked via an amino acid peptide linker to the N-terminal end of the construct, the said art references do not teach wherein HLA-G comprises a target peptide antigen that is presented by a single chain fusion HLA-G molecule, including wherein the target peptide antigen is covalently liked to the single chain fusion HLA-G molecule (these limitations are applicable to instant dependent claims 63 and 64).  Borrego et al of the combined art references teach that numerous studies show that HLA-G can confer protection from NK cell lysis to otherwise sensitive target cells.

Munz et al teach that HLA-G binds peptides in its peptide binding groove, and that expression of HLA-G on HLA-G-transfected cells mediates NK inhibition but does not evoke alloreactivity, while non-expression of HLA-A and -B protects from CTL allorecognition (i.e., allorecognition is from recognition in a different classical HLA disparate individual) (see entire reference, especially sections 3.2, 3.3, Fig. 7 and legend). 

WO 2007091078 A2 teaches that a problem associated with gene therapy and/or tissue engineering is the provision of cell/tissue materials that do not induce a NK cell response in the recipient, necessitating the provision of stem cell lines that either constitutively express or developmentally express HLA-G genes, facilitating procedures that involve gene and tissue replacement therapy ( see entire reference, especially page 2 at line 16-20).  

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made the genetically modified isolated cell of the combined art references having a single chain HLA-G molecule with a covalently linked target peptide in place of the single chain HLA-E with covalently linked target peptide, as WO 2007091078 A2 teaches that stem cell lines that express HLA-G would be advantageous in that they do not induce an NK cell response in a recipient, while Munz et al teach the identity of peptides that bind in the HLA-G peptide binding groove, and that the expression of HLA-G on transfected cells inhibits NK cell response and does not evoke CTL allorecognition, while non-expression of HLA-A and -B also protects from allorecognition.

One of ordinary skill in the art would have been motivated to do this in order to make a  to make a genetically modified human donor ES cell that does not express endogenous class I or class II HLA molecules, but does express HLA-G that is protective against NK cell lysis, and with a reasonable expectation of success, as Khan et al teach the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity.

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made an isolated human iPCs or an induced ES-DC (i.e., ESC-DC, an induced dendritic cell, a differentiated cell) as taught by Matsunaga et al that is genetically modified as enunciated above, and to have comprised it with a physiologically compatible buffer such as PBS (phosphate buffered saline) in order to make a pharmaceutical composition, as Matsunaga et al of the combined art references teach that differentiated ECs are useful in a pharmaceutical composition.  One of ordinary skill in the art would also have recognized the usefulness of an iPC that does not require isolation of ES but has pluripotent potential.
 
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 60-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-82 of 16/507,589 of copending Application No.  16/507,589 in view of Bradley et al (Nature, 2002, 2: 859-871), Eggermond et al (Mol. Immunol. 2008, 45: 2920-2928), and Khan et al (Nat. Protocol. 4/11, 6(4): 482-501), and admitted prior art/evidentiary references having the GenBank Accession numbers enunciated above (at item #6 in this Office Action).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The isolated human cell/pharmaceutical composition/kit thereof of claims 60-80 and 82 of 16/507,589 differ from the isolated human cell of the instant claims in that they do not comprise a genetically engineered disruption in all copies of an HLA class II-related gene as recited in the instant claims.


The teachings of Bradley et al, Eggermond et al, and Khan et al have been enunciated above: 

Bradley et al teach that human embryonal stem cells (hES cells or ESCs) provide a unique opportunity for the use of genetic manipulation to overcome the immunological problems of tissue allo-transplantation, for example, by creating a universal donor phenotype by genetic modification which has a high level of success in ES cells.  The reference teaches that the obvious candidates for genetic modification, including targeted mutation for disruption thereof, are the genes that encode and control the cell surface expression of MHC class I and class II molecules, for example, genes that control the CIITA (class II trans-activator) proteins or RFX5 (regulatory factor 5), which are both known to be pivotal for the regulation of MHC class II expression, and/or the gene that encodes 2m.  Bradley et al teach that tissues derived from hES cells for therapeutic purposes will be induced to express HLA class II molecules after transplantation if exposed to inflammatory cytokines such as IFN-.  Bradley et al teach that NK cells recognize and are disarmed by the presence of cell-surface MHC class I molecules, but they effectively lyse target cells that have no MHC class I-mediated protection, and that universal donor hES cells without MHC class I would fall into this category of NK cell susceptible cells.  Bradley et al teach that these MHC class I  negative donor cells would be at risk of rejection by NK cell dependent effector mechanisms in the recipient and that protection of hES cells from NK cell lysis is desirable.  Bradley et al teach that all of the approaches outlined in the reference need to be pursued in parallel, but that gene targeting may offer long-term prospects (see entire reference, especially last paragraph on page 866, second to last paragraph on page 867, lines 16-22 of the first paragraph on page 863, first paragraph on page 868, and last paragraph of reference). 

With further regard to the disruption of an HLA Class II-related gene, Van Eggermond et al teach particular genetic disruptions in HLA class II related genes that result in lack of expression of HLA class II molecules as follows.  Van Eggermond et al teach that MHC class II deficiency is recognized by defects in components of the RFX complex (i.e., RFXB/ANK (i.e., RFXANK (regulatory factor X-associated ankyrin-containing protein), RFX5 and RFXAP) or CIITA.  Van Eggermond et al further teach a human cell from a subject with bare lymphocyte syndrome that comprises a homozygous insertion in the 5’-UTR of the gene that encodes RFXAP, resulting in reduced recruitment of RNA polymerase to RFXAP chromatin, gene silencing and resulting lack of MHC class II molecules at the cell surface.  Said reference also teaches human cells from human subjects with bare lymphocyte syndrome belonging to complementation group D comprising mutations within the first exon of RFXAP that results in a frameshift and a truncated RFXAP protein. van Eggermond et al also teach human cells from bare lymphocyte syndrome patients that have defects in RFXB/ANK (i.e., RFX/ANK), RFX5, RFXAP, or MHC2TA (i.e., CIITA).  The cell of a bare lymphocyte syndrome patient does not express HLA class II molecules (see entire reference, especially abstract, introduction and last paragraph of reference).

With regard to the ability to introduce efficient and non-genotoxic mutations into human cells with high fidelity, Khan et al teach gene targeting with AAV vectors for introducing a wide variety of different types of mutations into human cells, including hES, with high fidelity and without genotoxicity, these mutations comprising insertions, deletions, point mutations and selectable cassettes.  Khan et al teach that Cre-mediated recombination can remove heterologous sequences, leaving behind the desired mutation (see entire reference, especially abstract, page 2 at the first full paragraph, paragraph spanning pages 3-4). 

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have made genetically engineered disruptions in all copies of one or more of the MHC class II related genes taught by Bradley et al and/or Van Eggermond et al using the methods taught by Khan et al to the cell recited in the claims of 16/507,589.

One of ordinary skill in the art would have been motivated to do this in order to make a donor cell that would overcome problems of tissue transplantation alloreactivity, and with a reasonable expectation of success, as Khan et al teach gene targeting methodology for introducing a wide variety of different types of mutations into human cells, including hES, with high fidelity and without genotoxicity, and as Bradley et al teach that the obvious candidates for genetic modification for construction of universal donor stem cells, including targeted mutation for disruption thereof, are the genes that encode and control the cell surface expression of MHC class I and class II molecules, and both Bradley et al and Van Eggermond et al teach the identity of these class II related genes.  The admitted prior art/evidentiary references teach the sequences of these said class II related genes were known in the art prior to the time the instant invention was made.

With regard to the inclusion of method claim 81 of 16/507,589 in this rejection:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Given that Applicant chose to file the 16/507,589 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

Claim 81 of 16/507,589 is drawn to a method of transplantation in a patient in need thereof comprising the step of administering to the patient an effective amount of the cell of claim 78.
	
It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have administered the genetically modified cell of 16/507,589 in view of the above cited art references to a patient in need of transplantation.

One of ordinary skill in the art would have been motivated to do this in order to administer an improved donor cell to said patient, particularly in light of the teachings of the art references that universal donor cells should comprise disruptions in both class I and class II and related genes.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644